 AMERICAN BROADCASTING COMPANY, INC.3contract, and by the fact that its terms were then put into effect onMarch 19, 1951, its effective date.The ceremony on March 29, 1951,was merely in the nature of a reexecution of the document in a morelegible and convenient form. In our opinion, therefore, on March15, there existed an explicit, comprehensive, written and signed recordof the entire understanding between the parties which stabilizedbargaining relations for the employees concerned.Accordingly, thecontract is a bar to the petition in this proceeding .5OrderIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed without prejudice.5SeeThe Carborundum Company, 78NLRB 91:Armour & Company,66 NLRB 209 Cf.Roddas Plywood & Door Company, Inc,84 NLRB 309.AMERICAN BROADCASTINGCOMPANY, INC.andINTERNATIONAL ALLIANCEOF THEATRICAL STAGE EMPLOYEES AND MOVING PICTURE MACHINEOPERATORS OF THE UNITED STATES AND CANADA,AFL, PETITIONER.CaseNo. 2-IBC-3555.November15, 1951Decision and Direction of ElectionUpon a petition duly filed, a hearing was held before I. L. Broadwin,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connectionwith this case to a three-member panel [Chairman Herzog andMembers Reynolds and Murdock].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner contends that all sound effect technicians and ap-prentices of the Employer's New York City operations, excludingsound effects technicians doing recording of transcriptions, managers,assistant managers, guards, watchmen, and supervisors as defined inthe Act, constitute an appropriate unit.The Intervenor (NationalAssociation of Broadcast Engineers and Technicians, CIO) contends97 NLRB No. 4. 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the employees sought by the Petitioner should be merged into anexisting Nation-wide unit of engineering employees; or that a Nation-wide group of sound effect employees is the proper unit.The Em-ployer's position is substantially in accord with that of the Petitioner.The Employer is engaged in radio and television broadcasting andoperates stations in New York City, Detroit, Chicago, Los Angeles,and San Francisco.Since 1945, the sound effect technicians have beenrepresented by the Intervenor and its predecessor as a separate bar-gaining unit, the last contract being dated from May 1, 1950, to Octo-ber 31, 1951.1Since 1944, under a series of separate contracts, theIntervenor has represented the Employer's engineering employees-on-a Nation-wide basis.2The primary functions of 'the sound effects employees, who are onlyemployed in the New York City station, is to create sound, other thanvoice, speech, and music, which is necessary to achieve realism in theproduction of radio and television programs.They perform fromprepared scripts in front of microphones, as do actors, singers, andmusicians.The sound effects personnel constitutes a division of theprogram department, which is concerned with the artistic quality ofbroadcasts.The engineering department, whose employees are nowrepresented by the Intervenor in a Nation-wide unit, is responsiblefor the transmission of the artistic effects through the electronic proc-ess.There is no interchange of functions or employees between thesound effects division and the engineering department.In view of the past bargaining history of the sound effects tech-nicians as a separate unit and the dissimilarity of their duties as com-pared to the engineers, we find no merit in the Intervenor's first con-tention.As the Employer does not have sound effects employees inany of its other stations, we see no basis for any further considerationof the Intervenor's alternative request for a Nation-wide unit. Inview of the foregoing, and on the basis of the entire record, we findthat all sound effects technicians and apprentices of the Employer'ssound effects division of the program department in New York City,excluding sound effects technicians doing recording of transcriptions,managers, assistant managers, guards, watchmen, and supervisors asdefined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]None of the parties contends that the contract is a bar to this proceedings SeeNational Broadcasting Company, Inc., and Blue Network Company,Inc.,59 NLRB478.The Employer herein is the successor to the latter-named Company.